Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

DETAILED ACTION
This final Office action responds to remarks filed February 17, 2021. 
Claims 1-20 are pending and have been examined below.

Claim Rejections - 35 USC § 101




35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
With respect to claims 7-10: The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims only recite “a user profile….”  Under the broadest reasonable interpretation of the claims, a user profile is simply an arrangement of printed matter or data per se.  This interpretation is consistent with applicants’ specification.1  A mere arrangement of printed matter, though seemingly a “manufacture,” is rejected as not being within the statutory classes.  See In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969); Ex parte Gwinn, 112 USPQ 439 (Bd. App. 1955); and In re Jones, 373 F.2d 1007, 153 USPQ 77 (CCPA 1967).  Furthermore, even if the applicants were to amend the claims to recite an invention that falls within the one of the four statutory categories, the examiner maintains the claims may still be ineligible for at least the same reasons that claims 1-5 are not patent-eligible as described below.
Claims 1-6 and 11-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1, 11, and 16: The claims recite a machine and process (e.g., “an online dating and social networking system for identifying compatible users to each other, the system comprising…,” and “a method for identifying compatible users of an online dating and social networking system to each other, the method comprising…,” and “an online dating and social networking system for identifying compatible users to 
(Claim 1)
[W]herein each user completes a user profile to be searchable and contactable by other users in the system, wherein 

[W]herein the user profile requires the user to submit at least one self-identified negative image of the user; and

[A] process for identifying compatible users comprising….

(Claim 11)
[R]equiring each user to complete … a user profile, wherein the user profile comprises: at least one self-identified flattering image of the user; or at least one self-identified unflattering image of the user; at least one self-identified positive characteristic about the user; or at least one self-identified negative characteristic of the user; and 

[I]dentifying compatible users to each other based on the user profile.

(Claim 16)
[W]herein each user is required to complete and display to other users a user profile to be searchable and contactable by other users in the system,

[W]herein the user profile comprises at least one self-identified negative characteristic of the user; and

[A] process for identifying compatible users.

The above limitations recite a method for identifying members of a social network that are compatible with a given user.  Such methods are also methods for managing relationships or interactions between people and thus falls within the “Certain methods of organizing human activity” grouping of abstract ideas.2  Therefore, the claims recite an abstract idea.  
3  The “displaying the negative image to the other users of the system” limitation (claim 1) and “display on the system a user profile” limitation (claim 11) recite data output, which the Office considers to be insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application.4
Furthermore, the additional embodiment limitations of “an online dating and social networking system for identifying compatible users to each other, the system comprising: a network of users…” (claims 1 and 16) and “an online dating and social networking system … supporting a network of users…” (claim 11) fail to integrate the abstract idea into a practical application.  Applicants’ published specification teaches:
Paragraph 0021: By “system” we mean an Internet-based network of users who can access information about other users based on reciprocal compatibility.  The system can be accessed and supported by at least one centralized computer server that maintains the processes and databases for a number of different users, or it may represent a distributed set of computers located in different geographic regions, each serving a different group of users.  The system may be accessed by a user using means known to the art, including, for example, through a website or software application of the website for use on handheld, wireless computing devices, such as smartphones and tablets.

Paragraph 0025: In use, the system may be accessed by a user through a computer website or mobile application….  One skilled in the relevant art, however, will recognize that these embodiments can be practiced 

Neither the specification nor the claims disclose a particular machine.5  Applicants’ specification merely describes generic computers, generic computer components, or a programmed computer to perform generic computer functions.  The claims appear to invoke these computing elements only as tools to execute the identified abstract idea.6  Examiner further notes these limitations only describe the technological environment in which to apply the judicial exception and do not impose meaningful limits on the claims.7  In view of these considerations, the examiner concludes the additional elements fail to meaningfully integrate the abstract idea recited in the claims into a practical application.  Therefore, the claims are directed to an abstract idea.
The claims likewise do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The “displaying the negative image to the other users of the system” limitation (claim 1) and “display on the system a user profile” limitation (claim 11) describe the conventional computer functions of “receiving or transmitting data over a network.”8  Such functions do not qualify as significantly more than an abstract idea when recited in a merely generic manner.9  Furthermore, as explained earlier in the discussion regarding an integration of the 
Finally, even when considered as an ordered combination, the claims do not contain any inventive concept or adds anything significantly more to transform the abstract idea recited in the claims into a patent-eligible application.  Therefore, the claims are not patent-eligible.









With respect to claims 2-6, 12-15, and 17-20: The dependent claims are also ineligible under 35 U.S.C. §101 because the additional recited limitations further describe the identified abstract idea and do not recite limitations that integrate the abstract idea into a practical application or that qualify as significantly more under the Office’s current guidance on subject matter eligibility.
(a)	Claims 2-4 and 17-19: The “wherein the user profile further requires…” and “wherein the user profile to be displayed on the system further comprises…” limitations further describe the abstract idea identified in independent claims 1 and 16.  Thus, the claims also recite an abstract idea and are not patent-eligible.
(b)	Claims 5 and 20: The “wherein the user profile consists of: at least one self-identified flattering image of the user; at least one self-identified unflattering image of the user; at least one self-identified positive characteristic about the user; and at least one self-identified negative characteristic of the user” limitations further describe the 
(c)	Claim 6: The “wherein the user profile of claim 5 further requires the user to self-identify at least one image or characteristic the user ‘would settle for’ in a compatible user” limitation further describes the abstract idea identified in independent claim 1.  Thus, the claim also recites an abstract idea and is not patent-eligible.
(d)	Claims 12-15: The “wherein the user profile consists of…” limitations further describe the abstract idea identified in independent claim 11.  Accordingly, the claims also recite an abstract idea and are not patent-eligible.



Claim Rejections - 35 USC § 103










The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.












Claims 1, 2, 5, 7, 9, and 11-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zhu (US 8150778) in view of Fallah (Pub. No. 2011/0167059).
With respect to claim 1: Zhu discloses an online dating and social networking system for identifying compatible users to each other (See at least Column 1, Lines 14-17: “The present invention generally relates to processing of social network data, and more particularly, to a method for scoring compatibility between members of an online social network.”), the system comprising: 
(a)	a network of users, wherein each user completes a user profile to be searchable and contactable by other users in the system (See at least Column 3, Lines 28-43: “The application server 250 manages a member database 254, a relationship database 255, and a search database 256.  The member database 254 contains profile information for each of the members in the online social network managed by the system 250.  The profile information may include, among other things: a unique member identifier, name, age, gender, location, hometown, references to image files, listing of interests, attributes, and the like.  The relationship database 255 stores information defining to the first degree relationships between members.  In addition, the contents of the member database 254 are indexed and optimized for search, and stored in the search database 256.  The member database 254, the relationship database 255, and the search database 256 are updated to reflect inputs of new member information and edits of existing member information that are made through the computers 270.”  See also Figure 6; Column 2, Lines 52-54: “FIG. 6 is a flow diagram illustrating the process steps for generating a member search results page containing compatibility scores.”  See also Figure 7; Column 5, Lines 30-34: “After specifying the criteria, the member clicks on the search button 710, in response to which the application server 251 performs the search of the members who meet the specified criteria.”);
(b)	a process for identifying compatible users comprising displaying the … image to the other users of the system (See at least Column 1, Lines 37-44: “The present invention bases compatibility of two individuals who are members of a social network on the compatibility of interests expressed by these individuals, and provides See also Column 1, Lines 63-67 and Column 2, Lines 1-7: “The method of scoring compatibility in accordance with compatibility of interests includes the steps of preparing interest compatibility scores based on expressed interests of the members of the social network, and computing a compatibility score between a first member of the social network and a second member of the social network based on expressed interests of the first member, expressed interests of the second member, and the interest compatibility scores between the expressed interests of the first member and the expressed interests of the second member.  The interest compatibility score for any two expressed interests represents the degree of compatibility between the two expressed interests.”  See also Column 5, Lines 34-46: “In step 611, a compatibility score between the member specifying the criteria and each member of the social network who meets the specified search criteria is computed.  In step 612, the members of the social network who meet the specified search criteria are sorted according to their compatibility scores, and in step 613, a web page containing images, mini-profiles, and hyperlinks associated with the members of the social network who meet the specified search criteria are transmitted to the member for display.  The web page transmitted in step 613 is formatted such that the images, mini-profiles, and hyperlinks associated with the members are displayed according to their compatibility scores (highest to lowest).  FIG. 8 shows a sample search results page 800.”).
(c) wherein the user profile requires the user to submit at least one self-identified … image of the user (See at least Paragraph 0015: “Systems and devices that embody the aspects of the present invention permit a prospective user to register with the service and establish a profile.  The profiles are maintained in a database, which may be located at a central location or distributed among networked locations, and are subject to custody and control of a moderator or a system administrator.  The profile of each user includes information that is pertinent to the relationship at issue.”  See also Paragraph 0019: “Registration usually precedes the formation of a profile.  Each user must sign up or register first.  During the registration stage, a user is prompted to enter certain registration information regarding himself.  The steps taken by each user to register and the information shared with other users are designed to prevent fraud.”  See also Paragraph 0070: “The method includes receiving registration information from prospective users of the system, verifying the registration information for authenticity to obtain verified registration information, registering the prospective users as registered users by establishing a profile for each registered user….  The profile of each registered user includes the verified registration information and the relationship information of the registered user.  The registration information includes legal name and one or more pictures of the prospective user….”  See also Paragraph 0033: “In one embodiment, the aspects of the present invention process the information provided by the users, to suggest to two users to interact and exchange information when the information of each user may or may not be visible to 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate technical features or method steps to require users to submit registration information (e.g., images) and create a member profile using the registration information as taught by Fallah in Zhu’s system.  As demonstrated by Fallah, it is within the capabilities of one of ordinary skill in the art to incorporate such features / steps in Zhu’s invention with the predictable result of creating and editing a member’s profile information as needed in Zhu at Column 3, Lines 39-43.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The references do not explicitly teach that the self-identified image of the user is “negative.”  However, examiner submits the limitation merely describes the image, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to 
With respect to claim 2: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 1, wherein the user profile further requires the user to submit at least one self-identified … image of the user (See at least Fallah Paragraph 0015: “Systems and devices that embody the aspects of the present invention permit a prospective user to register with the service and establish a profile.  The profiles are maintained in a database, which may be located at a central location or distributed among networked locations, and are subject to custody and control of a moderator or a system administrator.  The profile of each user includes information that is pertinent to the relationship at issue.”  See also Paragraph 0019: “Registration usually precedes the formation of a profile.  Each user must sign up or register first.  During the registration stage, a user is prompted to enter certain registration information regarding himself.  The steps taken by each user to register and the information shared with other users are designed to prevent fraud.”  See also Paragraph 0070: “The method includes receiving registration information from prospective users of the system, verifying the registration information for authenticity to obtain verified registration information, registering the prospective users as registered users by establishing a profile for each registered user….  The profile of each registered user includes the verified registration information and the relationship information of the registered user.  The registration information includes legal name and one or more pictures of the prospective user….”  See also Paragraph 0033: “In one embodiment, the aspects of the present invention process the information provided by the users, to 
The references do not explicitly teach that the self-identified image of the user is “positive.”  However, examiner submits the limitation merely describes the image, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further specify that the image of the user is positive since the additional description is not functionally related to the operative steps performed by the claimed invention.  
With respect to claim 5: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 1.  Although Zhu teaches member profiles include user images and attributes (Column 3, Lines 30-35), the references do not explicitly teach wherein the user profile consists of: at least one self-identified flattering image of the user; at least one self-identified unflattering image of the user; at least one self-identified positive characteristic about the user; and at least one self-identified negative characteristic of the user.  Examiner submits the limitations merely describe content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further specify that the user profile includes “at least one self-identified flattering image of the user; at least one self-identified unflattering image of the user; at least one self-identified positive characteristic about the user; and at least one self-identified negative characteristic of the user” since the additional description of the user profile is not functionally related to the operative steps performed by the claimed invention.  
With respect to claim 7: Zhu discloses a user profile for identifying compatible users online in a dating and social networking system… (See at least Column 1, Lines 14-17: “The present invention generally relates to processing of social network data, and more particularly, to a method for scoring compatibility between members of an online social network.”  See also Column 3, Lines 28-43: “The application server 250 manages a member database 254, a relationship database 255, and a 
Zhu does not explicitly teach the remaining claim elements.  However, Fallah discloses requiring the user to display on the system at least one self-identified … image of the user (The limitation recites technical features to require or mandate that the user select one or more images of himself to be included in his profile prior to searching or accessing profiles of other users under the broadest reasonable interpretation of the claim.  Fallah disclose this feature.  See at least Paragraph 0015: “Systems and devices that embody the aspects of the present invention permit a prospective user to register with the service and establish a profile.  The profiles are maintained in a database, which may be located at a central location or distributed among networked locations, and are subject to custody and control of a moderator or a system administrator.  The profile of each user includes information that is pertinent to the relationship at issue.”  See also Paragraph 0019: “Registration usually precedes the formation of a profile.  Each user must sign up or register first.  During the registration See also Paragraph 0070: “The method includes receiving registration information from prospective users of the system, verifying the registration information for authenticity to obtain verified registration information, registering the prospective users as registered users by establishing a profile for each registered user….  The profile of each registered user includes the verified registration information and the relationship information of the registered user.  The registration information includes legal name and one or more pictures of the prospective user….”  See also Paragraph 0033: “In one embodiment, the aspects of the present invention process the information provided by the users, to suggest to two users to interact and exchange information when the information of each user may or may not be visible to the other user.  This aspect provides a matchmaking function.  Matchmaking could be applied for personal or professional relationships.”  Examiner further defines a “self-identified image” to be a picture expressly selected by the user to be included in his profile under the broadest reasonable interpretation of the claim.).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate technical features or method steps to require users to submit registration information (e.g., images) and create a member profile using the registration information as taught by Fallah in Zhu’s system.  As demonstrated by Fallah, it is within the capabilities of one of ordinary skill in the art to incorporate such features / steps in Zhu’s invention with the predictable result of KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The references do not explicitly teach that the self-identified image of the user is “unflattering.”  However, examiner submits the limitation merely describes the image, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further specify that the image of the user is unflattering since the additional description of the image is not functionally related to the operative steps performed by the claimed invention.  
With respect to claim 9: Claim 9 recites limitations that are substantially similar to those in claim 2.  Thus, the arguments applied to claim 2 also apply to claim 9.
With respect to claim 11: Zhu discloses a method for identifying compatible users of an online dating and social networking system to each other (See at least Column 1, Lines 14-17: “The present invention generally relates to processing of social network data, and more particularly, to a method for scoring compatibility between members of an online social network.”), the method comprising: 
(a)	supporting a network of users … wherein the user profile comprises: at least one self-identified … image of the user … or at least one self-identified … characteristic of the user (See at least Column 3, Lines 28-43: “The application server 250 manages a member database 254, a relationship database 255, and a search database 256.  The member database 254 contains profile information for each of the members in the online social network managed by the system 250.  The profile information may include, among other things: a unique member identifier, name, age, gender, location, hometown, references to image files, listing of interests, attributes, and the like.  The relationship database 255 stores information defining to the first degree relationships between members.  In addition, the contents of the member database 254 are indexed and optimized for search, and stored in the search database 256.  The member database 254, the relationship database 255, and the search database 256 are updated to reflect inputs of new member information and edits of existing member information that are made through the computers 270.”);  
(b)	identifying compatible users to each other based on the user profile (See at least Column 1, Lines 37-44: “The present invention bases compatibility of two individuals who are members of a social network on the compatibility of interests expressed by these individuals, and provides for methods for quantifying compatibility of interests, scoring compatibility of the two individuals in accordance with compatibility of interests expressed by these individuals, and presenting compatibility results that include the compatibility scores.”  See also Column 1, Lines 63-67 and Column 2, Lines 1-7: “The method of scoring compatibility in accordance with compatibility of interests includes the steps of preparing interest compatibility scores based on expressed 
Although Zhu teaches the disclosed system includes member profiles that include user images and attributes (Column 3, Lines 30-35), the reference does not explicitly teach the remaining limitation.  However, Fallah discloses (c) requiring each user to complete and display on the system a user profile (See at least Paragraph 0015: “Systems and devices that embody the aspects of the present invention permit a prospective user to register with the service and establish a profile.  The profiles are maintained in a database, which may be located at a central location or distributed among networked locations, and are subject to custody and control of a moderator or a system administrator.  The profile of each user includes information that is pertinent to the relationship at issue.”  See also Paragraph 0019: “Registration usually precedes the formation of a profile.  Each user must sign up or register first.  During the registration stage, a user is prompted to enter certain registration information regarding himself.  The steps taken by each user to register and the information shared with other users are designed to prevent fraud.”  See also Paragraph 0070: “The method includes receiving registration information from prospective users of the system, verifying the registration information for authenticity to obtain verified registration information, See also Paragraph 0033: “In one embodiment, the aspects of the present invention process the information provided by the users, to suggest to two users to interact and exchange information when the information of each user may or may not be visible to the other user.  This aspect provides a matchmaking function.  Matchmaking could be applied for personal or professional relationships.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate method steps or technical features to require users to submit registration information and create a member profile using the registration information as taught by Fallah in Zhu’s system.  As demonstrated by Fallah, it is within the capabilities of one of ordinary skill in the art to incorporate such steps / features in Zhu’s system with the predictable result of creating and editing a member’s profile information as needed in Zhu at Column 3, Lines 39-43.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The references do not explicitly disclose wherein the user profile comprises: at least one self-identified flattering image of the user; or at least one self-identified unflattering image of the user; or at least one self-identified positive characteristic about the user; or at least one self-identified negative characteristic of the user.  Examiner submits the limitations merely describe content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed 
With respect to claim 12: The proposed combination of Zhu and Fallah references discloses the method of claim 11.  Although Zhu teaches member profiles include user images and attributes (Column 3, Lines 30-35), the references do not explicitly teach wherein the user profile consists of: at least one self-identified unflattering image of the user; or at least one self-identified negative characteristic of the user.  Examiner submits the limitations merely describe content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention 
With respect to claim 13: Claim 13 recites limitations that are substantially similar to claim 12.  Thus, the arguments applied to claim 12 also apply to claim 13.
With respect to claim 14: The proposed combination of Zhu and Fallah references discloses the method of claim 11.  Although Zhu teaches member profiles include user images and attributes (Column 3, Lines 30-35), the references do not explicitly teach wherein the user profile consists of: a self-identified unflattering image of the user; at least one self-identified negative characteristic of the user; and at least one self-identified positive characteristic of the user.  Examiner submits the limitations merely describe content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious  that the user profile includes “a self-identified unflattering image of the user; at least one self-identified negative characteristic of the user; and at least one self-identified positive characteristic of the user” since the additional description of the user profile is not functionally related to the operative steps performed by the claimed invention.  
With respect to claim 15: The proposed combination of Zhu and Fallah references discloses the method of claim 11.  Although Zhu teaches member profiles include user images and attributes (Column 3, Lines 30-35), the references do not explicitly teach wherein the user profile consists of: at least one self-identified flattering image of the user; at least one self-identified unflattering image of the user; at least one self-identified positive characteristic about the user; and at least one self-identified negative characteristic of the user.  Examiner submits the limitations merely describe content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the 
With respect to claim 16: Zhu discloses an online dating and social networking system for identifying compatible users to each other (See at least Column 1, Lines 14-17: “The present invention generally relates to processing of social network data, and more particularly, to a method for scoring compatibility between members of an online social network.”), the system comprising: 
(a)	a network of users … wherein the user profile comprises at least one self-identified … characteristic of the user (See at least Column 3, Lines 28-43: “The application server 250 manages a member database 254, a relationship database 255, and a search database 256.  The member database 254 contains profile information for each of the members in the online social network managed by the system 250.  The profile information may include, among other things: a unique member identifier, name, age, gender, location, hometown, references to image files, listing of interests, attributes, and the like.  The relationship database 255 stores information defining to the first degree relationships between members.  In addition, the contents of the member database 254 are indexed and optimized for search, and stored in the search database 256.  The member database 254, the relationship database 255, and the 
(b)	[wherein the user profile is] searchable and contactable by other users in the system (See at least Figure 6; Column 2, Lines 52-54: “FIG. 6 is a flow diagram illustrating the process steps for generating a member search results page containing compatibility scores.”  See also Figure 7; Column 5, Lines 30-34: “After specifying the criteria, the member clicks on the search button 710, in response to which the application server 251 performs the search of the members who meet the specified criteria.”);
(c)	and a process for identifying compatible users (See at least Column 1, Lines 37-44: “The present invention bases compatibility of two individuals who are members of a social network on the compatibility of interests expressed by these individuals, and provides for methods for quantifying compatibility of interests, scoring compatibility of the two individuals in accordance with compatibility of interests expressed by these individuals, and presenting compatibility results that include the compatibility scores.”  See also Column 1, Lines 63-67 and Column 2, Lines 1-7: “The method of scoring compatibility in accordance with compatibility of interests includes the steps of preparing interest compatibility scores based on expressed interests of the members of the social network, and computing a compatibility score between a first member of the social network and a second member of the social network based on expressed interests of the first member, expressed interests of the second member, and the interest compatibility scores between the expressed interests of the first member and the expressed interests of the second member.  The interest compatibility score for 
Although Zhu teaches the disclosed system includes member profiles that include user images and attributes (Column 3, Lines 30-35), the reference does not explicitly teach the remaining limitation.  However, Fallah discloses (d) wherein each user is required to complete and display to other users a user profile (See at least Paragraph 0015: “Systems and devices that embody the aspects of the present invention permit a prospective user to register with the service and establish a profile.  The profiles are maintained in a database, which may be located at a central location or distributed among networked locations, and are subject to custody and control of a moderator or a system administrator.  The profile of each user includes information that is pertinent to the relationship at issue.”  See also Paragraph 0019: “Registration usually precedes the formation of a profile.  Each user must sign up or register first.  During the registration stage, a user is prompted to enter certain registration information regarding himself.  The steps taken by each user to register and the information shared with other users are designed to prevent fraud.”  See also Paragraph 0070: “The method includes receiving registration information from prospective users of the system, verifying the registration information for authenticity to obtain verified registration information, registering the prospective users as registered users by establishing a profile for each registered user….  The profile of each registered user includes the verified registration information and the relationship information of the registered user.  The registration information includes legal name and one or more pictures of the prospective user….”  See also Paragraph 0033: “In one embodiment, the aspects of the present invention 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate technical features or method steps to require users to submit registration information and create a member profile using the registration information as taught by Fallah in Zhu’s system.  As demonstrated by Fallah, it is within the capabilities of one of ordinary skill in the art to incorporate such features / steps in Zhu’s system with the predictable result of creating and editing a member’s profile information as needed in Zhu at Column 3, Lines 39-43.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 
The references do not teach wherein the user profile comprises at least one self-identified negative characteristic of the user.  Examiner submits the limitations merely describe content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further specify 
With respect to claim 17: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 16.  Although Zhu teaches the disclosed system includes member profiles that include user images and attributes (Column 3, Lines 30-35), the references do not explicitly teach wherein the user profile to be displayed on the system further comprises at least one self-identified positive image of the user.  However, examiner submits the limitation merely describes content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further specify that the user profile includes “at least one self-identified positive image of the user” since the additional description of the user profile is not functionally related to the operative steps performed by the claimed invention.    
With respect to claim 18: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 16.  wherein the user profile to be displayed on the system further comprises at least one self-identified positive characteristic of the user.  However, the limitation only describes content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, the limitation does not serve to distinguish the applicants’ invention over the prior art.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further specify that the user profile includes “at least one self-identified positive characteristic of the user” since the additional description of the user profile is not functionally related to the operative steps performed by the claimed invention.    
With respect to claim 19: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 16.  Although Zhu teaches the disclosed system includes member profiles that include user images and attributes (Column 3, Lines 30-35), the references do not explicitly teach wherein the user profile to be displayed on the system further comprises at least one self-identified negative image of the user.  However, examiner submits the limitations merely describe content contained in the user profile, and adds little, if 
With respect to claim 20: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 16.  Although Zhu teaches the disclosed system includes member profiles that include user images and attributes (Column 3, Lines 30-35), the references do not explicitly teach wherein the user profile consists of: at least one self-identified flattering image of the user; at least one self-identified unflattering image of the user; at least one self-identified positive characteristic about the user; and at least one self-identified negative characteristic of the user.  Examiner submits the limitations merely describe content contained in the user profile, and adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, examiner asserts the limitation does not serve to distinguish the 
Claim 6 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zhu in view of Fallah and further in view of Drutman (US 6618593). 
With respect to claim 6: The proposed combination of Zhu and Fallah references discloses the online dating and social network system of claim 5, wherein the user profile of claim 5 further requires the user to self-identify at least one image or characteristic… (See at least Fallah Paragraph 0019: “Registration usually precedes the formation of a profile.  Each user must sign up or register first.  During the registration stage, a user is prompted to enter certain registration information regarding himself.  The steps taken by each user to register and the information shared with other users are designed to prevent fraud.”  See also Paragraph 0070: “The method includes receiving registration information from prospective users of the system, verifying the registration information for authenticity to obtain verified registration information, registering the prospective users as registered users by establishing a profile for each 
However, the above references do not teach that the registration information used to create a profile for the user includes at least one image or characteristic the user “would settle for” in a compatible user.  Drutman discloses this limitation (See at least Column 7, Lines 25-41: “Further, the profile data may reflect the particular preferences of the mobile communications device or its user.  As with the status data, this data may be entered directly into the mobile communications device using input means on the device or may be integrated as part of the device, for example, embedded in the device firmware.  The profile/preference data held by the server for each user or mobile communications device may be generally divided into two parts. First, each user's or mobile communications device's profile data contains data related to the characteristics of the user or the device….  Second, the profile data may contain preference data for the user or device to be used by the central server in making the match.”  See also Column 10, Lines 31-36: “[The] preference data may have been previously entered offline via a personal computer and transmitted to the central server 25.  The matchmaking preference data may include, for example, the gender of the potential match, or the religious, social or economic characteristics of the potential match.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features or method steps to require members to submit data regarding their preferences for a potential match to be KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Claims 3, 4, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Zhu in view of Fallah and further in view of Official Notice. 
With respect to claim 3: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 1.  Although Zhu teaches member profiles include “listing of interests, attributes, and the like” (Column 1, Lines 34-35; Figure 8), the references do not teach wherein the user profile further requires the user to submit at least one self-identified positive characteristic about the user.  However, Official Notice is taken that such technical features and method steps are old and well-known in the computer arts.  For example, Savjani (Pub. No. 2009/0271212) teaches traditional matchmaking services require users to enter their characteristic data into a profile:
Paragraph 0004: With these services you … establish relationships through … published characteristics of the person.  On these services, people enter characteristics about themselves and the service assists in finding other people that match their characteristics.

Paragraph 0005: Generally, the “normal” process of using a dating networking service encompasses four major steps.  The first step is filling out a user profile.  The user profile will usually contain: a username, a picture, location, physical characteristics (height, body type, weight, age, eye color, etc.), religion, personality characteristics (outgoing, shy, outdoors type, etc.), and/or a freeform writing area for additional information.

Paragraph 0006: The current dating networking services model creates several problems.  First, new users were immediately forced to enter extensive amounts of data upon registration to populate their profiles.

Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for user profiles to require users to submit at least one positive characteristic in order to identify individuals that are compatible with the user.
	Examiner further notes that the “positive” claim element merely describes the characteristic about the user.  The limitation adds little, if anything, to the operative steps performed by the claimed system.  Absent a new and unobvious functional relationship between the limitation and the operative steps performed by the claimed system, the limitation does not serve to distinguish the applicants’ invention over the prior art.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further specify that characteristics included in a profile are positive since the additional description of the characteristics is not functionally related to the operative steps performed by the claimed invention.
With respect to claim 4: The proposed combination of Zhu and Fallah references discloses the online dating and social networking system of claim 1.  Although Zhu teaches member profiles include “listing of interests, attributes, and the like” (Column 1, Lines 34-35; Figure 8), the references do not teach wherein the user profile further requires the user to submit at least one self-identified negative characteristic about the user.  However, Official Notice is taken that such technical features and method steps are old and well-known in the computer arts.  For example, Savjani (Pub. 
Paragraph 0004: With these services you … establish relationships through … published characteristics of the person.  On these services, people enter characteristics about themselves and the service assists in finding other people that match their characteristics.

Paragraph 0005: Generally, the “normal” process of using a dating networking service encompasses four major steps.  The first step is filling out a user profile.  The user profile will usually contain: a username, a picture, location, physical characteristics (height, body type, weight, age, eye color, etc.), religion, personality characteristics (outgoing, shy, outdoors type, etc.), and/or a freeform writing area for additional information.

Paragraph 0006: The current dating networking services model creates several problems.  First, new users were immediately forced to enter extensive amounts of data upon registration to populate their profiles.

Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art for user profiles to require users to submit at least one positive characteristic in order to identify individuals that are compatible with the user.
	Examiner further notes that the “negative”
With respect to claim 8: Claim 8 recites limitations that are substantially similar to those in claim 4.  Thus, the arguments applied to claim 4 also apply to claim 8.
With respect to claim 10: Claim 10 recites limitations that are substantially similar to those in claim 3.  Thus, the arguments applied to claim 3 also apply to claim 10.

Response to Arguments
























Applicants’ arguments filed February 17, 2021, have been fully considered but they are not persuasive. 
Regarding the §101 rejections of claims 1-6 and 11-20: Applicants allege the Office action failed to satisfy the burden for a prima facie case.10  This argument is not persuasive.  A proper rejection under 35 U.S.C. §101 requires the following analysis: Evaluate whether the claim recites a judicial exception (step 2A, prong I); If the claims recites a judicial exception, evaluate whether the judicial exception is integrated into a practical application (step 2A, prong II); If the claims are directed to a judicial exception under revised step 2A, evaluate whether the claim provides an inventive concept (i.e., determine whether the additional elements amount to significantly more than the exception itself).11  In this Office action, the examiner identified specific limitations in the claims that fall within one of the subject matter groupings of abstract ideas, explained why the claims failed to integrate the abstract idea into a practical application, and explained why the claims did not recite additional elements that are sufficient to amount 12  
Applicants next allege “the Office has not identified which sub-grouping of [the certain method of organizing human activity] category the current claims fall.13  Examiner disagrees.  The above Office action asserts the identified limitations recite a method for identifying members of a social network that are compatible with a given user, which is also a method for managing relationships or interactions between people.  The 2019 Revised Guidance explicitly defines certain methods of organizing human activity to include “managing personal behavior or relationships or interactions between people.”14  As outlined in the above Office action, the claims clearly fall within the certain methods of organizing human activity grouping of abstract ideas.  Examiner maintains the claims recite an abstract idea.
Applicants also contend the claims are patent-eligible because the limitations reflect “a dramatic improvement to conventions online dating and social networking systems.”15  However, examiner submits identifying members compatible with a user is not a computer-related technology or technical process but rather a business and/or social practice.  This interpretation is consistent with the applicants’ specification.16  Thus, at the very most, the applicants’ claimed invention is directed to improving upon a known business or social practice.
17  In doing so, the applicants rely on Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), Thales Visionx Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017), Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017), and Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (2018).18  Examiner disagrees.  The outcome of subject matter eligibility analysis is highly dependent on the facts at issue in the patent application being examined.  Neither the applicants’ specification nor the claims describe a concept that is similar to the inventive concepts identified in the above cases.  Therefore, examiner submits the cases cited by the applicants fail to provide convincing evidence that the claims are patent-eligible.
Regarding the §101 rejections of claims 7-10: Applicants suggest user profiles are processes.19  Examiner disagrees.  Although dating processes may utilizing user profiles when identifying suitable matches, user profiles are not processes.  User profiles are simply arrangements of printed matter or data per se.  Examiner reiterates that a mere arrangement of printed matter, though seemingly a “manufacture,” does not fall within the four categories of statutory matter.
Regarding the §103 rejections of claims: Applicants assert “the pending claims recite a novel and inventive online dating and social networking space which … requires users to display self-identified negative and unflattering images and/or traits.”20  Examiner disagrees.  Although the Zhu and Fallah references discloses technical by the claimed invention in a manner that distinguishes it from the prior art.  Applicants’ specification only discloses: 
Paragraph 0035: In one embodiment, a match means a user profile that meets a second user’s requirements for specific criteria, either professionally, socially, or romantically.  For instance, matches may be created by comparing a user’s specific criteria such as, desired relationship (friend, date, professional contact, etc.); location (within 100 miles of my home, within 5 miles of current GPS location (such as when on vacation)); sexual preference; age; etc. to other user profiles.  

Examiner reiterates that USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obvious functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  Applicants’ remarks fail to rebut the obviousness rejections.  
	Furthermore, notwithstanding the preceding discussion, examiner asserts it would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to include negative and/or unflattering content in a user profile since there are a finite number of identified, predictable solutions (e.g., include positive / flattering content in a profile, include neutral content in a profile, or include negative / unflattering content in a profile) and one of ordinary skill in the art 
Regarding the Official Notice rejections: Since no argument was presented explaining why the noticed facts were not well-known in the art, examiner asserts the Applicants did not adequately traverse the Official Notice rejections.  Thus, the subject matter of the Official Notice rejections should be taken as admitted prior art.  See MPEP §2144.03.

Conclusion







































The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure:  
(A)	Hanan (Pub. No. 2005/0131716) discloses a method and system for calculating a compatibility index.  Hanan further teaches:
Paragraph 0010: A compatibility index is then calculated for the user relative to each target profile that passes through all of the trait filters. The compatibility index is computed by: 1) scoring personal characteristics and weighing the scores according to empirically derived models and user preferences to produce a combined personal characteristic score, 2) scoring the psychological data according to matching algorithms derived from empirical research on relationships, and 3) weighing the psychological data score relative the personal characteristic score according to the user's gender and preference regarding short-term versus long-term relationships. The invention then creates a match list that ranks target profiles relative to the user according to their respective compatibility index.

(B)	Crowley (US 7593740) discloses “a method for establishing connection between users of mobile devices.”
(C)	Alagappan (Pub. No. 2005/0210387) discloses an invention that “enable users with communication devices to access affiliate profiles and perform matches on 
(D)	Mgrdechian (Pub. No. 2005/0174975) discloses a method for wireless communication between previously known and unknown users, wherein “[embodiments] of the present invention may be used for electronic dating, social networking and other communication applications.”
(E)	Fraccaroli (6549768) discloses “a method of initiating contact between persons utilizing a wireless communications network on the basis of their physical location and the similarity of information which they have stored in the network.”
(F)	Altman (Pub. No. 2007/0282621) discloses a system that “includes matching process that compares the dating information for the users within the system to determine whether any matches are within a preset radius of the user.”
(G)	Chow (Pub. No. 2016/0277538) provides a system “for matching profile records in an online social network.”
(H)	Rad (Pub. No. 2016/0127500) discloses a method for profile matching that “includes receiving, from a first user, a first preference regarding a second user … receiving, from the second user, a second preference regarding the first user….”
(I)	De Cristofaro (Pub. No. 2014/0156750) discloses a “system and method for verifying online dating profiles.”
(J)	Rothschild (Pub. No. 2010/0069058) discloses a system and method “for enabling or facilitating interactive wireless communication between at least two mobile devices….”
	Tesler (Pub. No. 2010/0076775) discloses a system for “inferring an online matching profile based on progressively receiving a prospect’s inputs.”
(L)	Chu (Pub. No. 2010/0169376) discloses a system for “enabling generation of visual search criteria using visual elements for at least within an online dating context.”	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986.  The examiner can normally be reached on Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.J.L/Examiner, Art Unit 3687                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Pre-Grant Published Specification paragraph 0026 (“By ‘user profile’ we mean a description of the user, which may be updated on a periodic basis.  The user profile must be completed by the user to participate in the system.  The user profile may include the user’s name and contact information, and must include at least one negative image, characteristic, or description of the user.”).
        2 See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance] (defining certain methods of organizing human activity to include “managing personal behavior or relationships or interactions between people….”).
        3 Id. at 55.  
        4 Id.  
        5 MPEP §2106.05(b).  See also MPEP §2106(I) (“The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions.”).
        6 Id.  
        7 Id.  
        8 MPEP §2106.05(d)(II).  
        9 Id.  
        10 Remarks 5.
        11 2019 Revised Guidance, supra note 2, at 54-56. 
        12 MPEP §2106 (III).
        13 Remarks, supra note 10, at 6.
        14 2019 Revised Guidance, supra note 2, at 52.
        15 Remarks, supra note 10, at 7.
        16 Pre-Grant Published Specification, supra note 1, at paragraph 0009.
        17 Remarks, supra note 10, at 8-9.
        18 Id. 
        19 Id. at 6.
        20 Id. at 10.